MEMORANDUM **
Roy H. Langford (“Langford”) appeals pro se the district court’s summary judgment in Langford’s action alleging discriminatory and retaliatory employment termination. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment, and we affirm. See Margolis v. Ryan, 140 F.3d 850, 852 (9th Cir.1998).
We conclude that the district court properly found that the thirty-day statute of limitations for filing suit under 5 U.S.C. § 7703(b)(2) began to run when the postal service first attempted to deliver the right-to-sue letter to Langford’s address. See Nelmida v. Shelly Eurocars, 112 F.3d 380, 384 (9th Cir.1997).
Further, the district court correctly found that there was no basis for equitable tolling or waiver. See Irwin v. Dep’t of Veterans Affairs, 498 U.S. 89, 96, 111 S.Ct. 453, 112 L.Ed.2d 435 (1990) (holding that principles of equitable tolling do not extend to what is at best a garden variety claim of excusable neglect.)
To the extent that Langford’s supplemental excerpts of record are contained in the district court record, his opposed motion to supplement the record is granted.
All other pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.